

Exhibit 10.1


STOCK PURCHASE AGREEMENT


This STOCK PURCHASE AGREEMENT, dated as of June 14, 2010 (this “Agreement”), by
and among Vertro, Inc., a Delaware corporation (the “Company”), and each of the
purchasers set forth on Schedule I hereto (each, a “Purchaser” and collectively,
the “Purchasers”).


Recital


The Company wishes to sell to the Purchasers, and the Purchasers wish to
purchase from the Company, in the aggregate, 657,895 shares of the Company’s
common stock, $0.001 par value per share (the “Common Stock”), and with respect
to each Purchaser, the amount of shares of Common Stock as set forth on Schedule
I hereto, upon the terms and subject to the conditions hereinafter set forth.


Statement of Agreement


In consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows.


Article I –  Definitions


Section 1.1.          General Definitions.  As used in this Agreement, and
unless the context requires a different meaning, the following terms have the
meanings indicated:
 
“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls or is controlled by or under common control with
such Person.  For the purposes of this definition, “control,” when used with
respect to any Person, means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms of “affiliated,” “controlling” and “controlled” have meanings
correlative to the foregoing.


“Board” shall mean the Board of Directors of the Company.


“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the state of
New York generally are authorized or required by law or other government actions
to close.


“By-laws” shall mean, unless the context in which such term is used otherwise
requires, the By-laws of the Company as in effect on the Closing Date.


“Certificate of Incorporation” shall mean, unless the context in which it is
used shall otherwise require, the Certificate of Incorporation of the Company as
in effect on the Closing Date.


“Closing Date” shall mean the date of the Closing.


“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute thereto.


“Commission” shall mean the Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder.


“GAAP” shall mean generally accepted accounting principles in effect within the
United States, consistently applied.

 
 

--------------------------------------------------------------------------------

 

“Governmental Authority” shall mean the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, regulation or compliance, and any corporation or other
entity owned or controlled, through stock or capital ownership or otherwise, by
any of the foregoing.


“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other), charge, claim, restriction
or preference, priority, right or other security interest or preferential
arrangement of any kind or nature whatsoever (excluding preferred stock and
equity related preferences).


“Material Adverse Effect” shall mean a material adverse effect on, or a material
adverse change in, or a group of such effects on or changes in (i) the assets,
business, properties, prospects, operations, or financial condition of the
Company and its Subsidiaries, taken as a whole, or (ii) the ability of the
Company to perform its obligations under this Agreement.


“Permitted Encumbrances” shall mean:


(a)          Liens for Taxes, assessments or other governmental charges which
are not yet due and payable or which are being contested in good faith with a
reserve or other appropriate provision having been made therefor;
 
(b)          Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other similar liens imposed by law, which are incurred in the ordinary
course of business for sums not more than thirty (30) days delinquent or which
are being contested in good faith; provided that a reserve or other appropriate
provision shall have been made therefor and the aggregate amount of such Liens
is less than $100,000;
 
(c)          Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety, stay, customs and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money);
 
(d)          Deposits in an aggregate amount not to exceed $100,000, made in the
ordinary course of business to secure liability to insurance carriers;
 
(e)          Leases or subleases granted to others not interfering in any
material respect with the business of the Company or any of its Subsidiaries;
and
 
(f)           Easements, rights of way, restrictions and other similar charges
or encumbrances not interfering in any material respect with the ordinary
conduct of the business of the Company or any of its Subsidiaries.
 
“Person” shall mean any individual, firm, corporation, limited liability
company, partnership, trust, incorporated or unincorporated association, joint
venture, joint stock company, Governmental Authority or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.
 
“Purchaser Affiliate” shall mean with respect to each Purchaser, any affiliate
of such Purchaser (as defined in Rule 405 under the Securities Act) and any
Person who controls the Purchaser or any affiliate of the Purchaser within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act.


“Regulation D” shall mean Regulation D promulgated under the Securities Act, as
the same shall be in effect at the time.


“Rule 144” shall mean Rule 144 promulgated under the Securities Act, as the same
shall be in effect at the time

 
2

--------------------------------------------------------------------------------

 

“SEC Reports” shall mean all forms, reports, statements and other documents
(including, without limitation, exhibits, annexes, supplements and amendments to
such documents) filed by the Company, or sent or made available by the Company
to its security holders, under the Exchange Act, the Securities Act, any
national securities exchange or quotation system or comparable Governmental
Authority.


“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations thereunder as the same
shall be in effect at the time.


“Short Sales” shall mean all “short sales” as defined in Rule 200 under the
Exchange Act.


“Subsidiary” shall mean, with respect to any Person, a corporation or other
entity of which 50% or more of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company or of
a Subsidiary of the Company.


Section 1.2           Accounting Terms; Financial Statements. All accounting
terms used herein and not expressly defined in this Agreement shall have the
respective meanings given to them in conformance with GAAP.  Financial
statements and other information furnished after the date hereof pursuant to the
Agreement shall be prepared in accordance with GAAP as in effect at the time of
such preparation.
 
Section 1.3           Knowledge of the Company.  All references to the knowledge
of the Company or to facts known by the Company shall mean knowledge of the
Chief Executive Officer, Chief Financial Officer or General Counsel of the
Company after reasonable inquiry.
 
Article II – Purchase and Sale of Shares
 
Section 2.1           Purchase and Sale of Shares.  Subject to the terms and
conditions herein set forth, the Company agrees to issue and sell to the
Purchasers, and the Purchasers agree to purchase from the Company, at the
Closing, 657,895 shares of Common Stock (the “Shares”) for an aggregate purchase
price of $250,000.10 (the “Purchase Price”).  At the Closing, the Company shall
deliver or cause to be delivered to the Purchasers the Shares against payment by
each Purchaser of a certified or official bank check or wire transfer of the
amount set forth on Schedule I hereto, net of the Permitted Expenses (as defined
below).
 
Section 2.2           Closing.  The purchase and issuance of the Shares shall
take place at a closing (the “Closing”) simultaneously with the execution and
delivery of this Agreement or on such other date and time as the Parties may
agree (the “Closing Date”) at the offices of the Company, 143 Varick Street, New
York, New York, provided that all of the conditions set forth in Article VIII
hereof, shall have been fulfilled or waived in accordance herewith.
 
Section 2.3           Exemption From Registration.  The Company and the
Purchasers are executing and delivering this Agreement in accordance with and in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act, and the rules and regulations promulgated
thereunder, and/or upon such other exemption from the registration requirements
of the Securities Act as may be available with respect to any or all of the
investments to be made hereunder.
 
Article III – Representations and Warranties of the Company
 
The Company hereby represents and warrants to the Purchasers, as of the date
hereof and the Closing Date (except as set forth on the Schedule of Exceptions
attached hereto with each numbered Schedule corresponding to the section number
herein), as follows:


Section 3.1           Corporate Existence and Power.   The Company and each of
its Subsidiaries: (a) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation; (b) has
all requisite corporate power and authority to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently, or is currently proposed to be, engaged; and (c) is duly qualified
as a foreign corporation, licensed and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the extent that the
failure to so qualify would not have a Material Adverse Effect.  The Company has
the corporate power and authority to execute, deliver and perform its
obligations under the Agreement.

 
3

--------------------------------------------------------------------------------

 

Section 3.2           Capitalization. The authorized capital stock of the
Company consists of 200,000,000 shares of Common Stock, of which 34,438,657
shares of Common Stock are issued and outstanding, and 500,000 shares of
authorized Preferred Stock, of which no shares are issued and outstanding.  All
of such outstanding shares have been validly issued and are fully paid and
nonassessable. Except as disclosed in the SEC Reports, no shares of Common Stock
are subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company. Except as disclosed in the
SEC Documents and on Schedule 3.2, as of the date hereof, there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, except
pursuant to the terms of an agreement between the Company and the Purchaser.
There are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein.
 
Section 3.3          Corporate Authorization; No Contravention.  The execution,
delivery and performance by the Company of this Agreement and the consummation
of the transactions contemplated hereby, (a) has been duly authorized by all
necessary corporate action; (b) do not and will not contravene the terms of the
Certificate of Incorporation or By-Laws of the Company or any amendment thereof
or any federal, state, local or foreign statute, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries are bound or affected; (c) do
not and will not (i) conflict with, contravene, result in any material violation
or breach of or material default under (with or without the giving of notice or
the lapse of time or both), (ii) create in any other Person a right or claim of
termination or amendment, or (iii) require any material modification or
acceleration or cancellation of, any contractual obligation of the Company or
any of its Subsidiaries; and (d) do not and will not result in the creation of
any Lien (or obligation to create a Lien) against any material property or asset
of the Company or any of its Subsidiaries, except, in all cases, for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect.
 
Section 3.4           Binding Effect.  This Agreement has been duly executed and
delivered by the Company, and this Agreement constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
Section 3.5       Governmental Authorization.  Neither the Company nor any of
its Subsidiaries is required under federal, state, foreign or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or Governmental Authority in order for it to
execute, deliver or perform any of its obligations under the Agreement or issue
and sell the Shares in accordance with the terms hereof (other than any filings,
consents and approvals which may be required to be made by the Company under
applicable state and federal securities laws, rules or regulations or any
registration provisions provided in the Registration Rights Agreement).
 
Section 3.6       Issuance of Securities. The Shares to be issued at the Closing
have been duly authorized by all necessary corporate action and, when paid for
or issued in accordance with the terms hereof, shall be validly issued and
outstanding, free and clear of all liens, encumbrances and rights of refusal of
any kind, and fully paid and non-assessable.

 
4

--------------------------------------------------------------------------------

 

Section 3.7       SEC Reports; Financial Statements. The Common Stock of the
Company is registered pursuant to Section 12(b) of the Exchange Act.  Since
December 31, 2007, the Company has filed in a timely manner all SEC Reports
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act, and the Company has disclosed to the
Purchasers all events, facts or circumstances that exist or have occurred on or
prior to the date of this Agreement that are required to be disclosed on a Form
8-K, but have not yet been so reported on a Form 8-K or other SEC Report
(provided, that no such disclosure is required with respect to any event, fact
or circumstances that requires disclosure on a Form 8-K and is related to the
transactions contemplated by this Agreement).  At the times of their respective
filings, each of the SEC Reports filed since December 31, 2007 (or, if amended
or superseded by a filing prior to the Closing Date, then on the date of such
filing), complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the Commission promulgated thereunder and
other federal, state and local laws, rules and regulations applicable to such
documents, and such SEC Reports did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  As of their respective dates, the
financial statements of the Company included in the SEC Reports complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes or may be condensed or summary
statements), and fairly present in all material respects the financial position
of the Company and its Subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
 Section 3.8          No Material Adverse Change.  Since March 31, 2010, the
Company has not experienced or suffered any Material Adverse Effect, except as
disclosed in the SEC Reports.
 
 Section 3.9          No Undisclosed Liabilities. Except as disclosed in the SEC
Reports, neither the Company nor any of its Subsidiaries has incurred any
liabilities, obligations, claims or losses other than those incurred in the
ordinary course of the Company’s or its Subsidiaries respective businesses or
which, individually or in the aggregate, are not reasonably likely to have a
Material Adverse Effect.
 
Section 3.10         Title to Assets. Each of the Company and the Subsidiaries
has good and valid title to all of their respective real and personal property
reflected in the SEC Reports, free and clear of any mortgages, pledges, charges,
liens, security interests or other encumbrances, except for Permitted
Encumbrances and those that, individually or in the aggregate, do not cause a
Material Adverse Effect. Any material leases of the Company and each of its
Subsidiaries are valid and subsisting and in full force and effect.
 
Section 3.11         Actions Pending. There is no action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or other
proceeding pending or, to the knowledge of the Company, threatened against the
Company or any Subsidiary which questions the validity of this Agreement or any
of the transactions contemplated hereby or any action taken or to be taken
pursuant hereto or thereto.  Except as set forth in the SEC Reports, there is no
action, suit, claim, investigation, arbitration, alternate dispute resolution
proceeding or other proceeding pending or, to the knowledge of the Company,
threatened against or involving the Company, any Subsidiary or any of their
respective properties or assets, which individually or in the aggregate, would
reasonably be expected, if adversely determined, to have a Material Adverse
Effect. There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or Governmental Authority against the Company
or any Subsidiary or any officers or directors of the Company or Subsidiary in
their capacities as such, which individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
 Section 3.12        Compliance with Law. The business of the Company and the
Subsidiaries has been and is presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except such that, individually or in the aggregate, the
noncompliance therewith could not reasonably be expected to have a Material
Adverse Effect. The Company and each of its Subsidiaries have all franchises,
permits, licenses, consents and other governmental or regulatory authorizations
and approvals necessary for the conduct of its business as now being conducted
by it unless the failure to possess such franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 
5

--------------------------------------------------------------------------------

 

Section 3.13        Taxes. The Company and each of its Subsidiaries has timely
filed or has valid extensions of the time to file all material federal, state
and other tax returns required by law to be filed by it, has paid or made
provisions for the payment of all taxes shown to be due and all additional
assessments, and adequate provisions have been and are reflected in the
financial statements of the Company and the Subsidiaries for all current taxes
and other charges to which the Company or any Subsidiary is subject and which
are not currently due and payable. The Company has no knowledge of any
additional assessments, adjustments or contingent tax liability (whether federal
or state) of any nature whatsoever, whether pending or threatened against the
Company or any Subsidiary for any period, nor of any basis for any such
assessment, adjustment or contingency, which if determined adversely to the
Company, would reasonably be expected to have a Material Adverse Effect.
 
Section 3.14         Brokers’ or Finders’ Fees. Except as set forth on Schedule
3.14, the Company has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders’
structuring fees, financial advisory fees or other similar fees in connection
with the transactions contemplated by this Agreement.
 
Section 3.15         Internal Accounting Controls. The Company is in compliance
in all material respects with all provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing Date. The Company and its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms.  The
Chief Executive Officer and the Chief Financial Officer of the Company have
signed, and the Company has furnished to the Commission, all certifications
required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002.
 
Section 3.16         Securities Act. The Company has complied and will comply
with all applicable federal and state securities laws in connection with the
offer, issuance and sale of the Shares hereunder.  Neither the Company nor
anyone acting on its behalf, directly or indirectly, has or will take any action
that would require registration under the Securities Act or applicable state
securities laws of the offer, sale or issuance of the Shares to the
Purchasers.  Neither the Company nor any of its Affiliates, nor any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of any of the Shares.
 
Section 3.17         Disclosure. Except for: (i) the existence of this Purchase
Agreement, (ii) the contemplation of sale of the Shares to the Purchasers, (iii)
the consummation of the sale of the Shares to the Purchasers and (iv) certain
disclosures set forth or required in Article III and the schedules thereto, the
Company confirms that neither it nor any other person acting on its behalf has
provided the Purchasers or its agents or counsel with any information that
constitutes or might constitute material, nonpublic information.


Article IV – Representations and Warranties of the Purchasers
 
Each Purchaser, with respect to itself, hereby represents and warrants to the
Company as of the date hereof and as of the Closing Date, as follows:


Section 4.1           Organization and Standing. The Purchaser is a limited
liability company or a limited liability limited partnership, as the case may
be, duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation.

 
6

--------------------------------------------------------------------------------

 

Section 4.2           Authorization and Power.  The Purchaser has the requisite
power and authority to enter into and perform its obligations under Agreement
and to purchase the Shares being sold to it hereunder.  The execution, delivery
and performance of the Agreement by the Purchaser and the consummation by it of
the transactions contemplated hereby (a) have been duly authorized by all
necessary limited liability company action, and (b) does not contravene the
terms of the organizational or governing documents of the Purchaser.  No further
consent or authorization of the Purchaser, its board of directors or other
governing body, or of its members, is required for the execution, delivery or
performance of the Agreement by the Purchaser. When executed and delivered by
the Purchaser, the Agreement shall constitute valid and binding obligation of
the Purchaser enforceable against the Purchaser in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
Section 4.3           Acquisition for Investment.  The Purchaser is purchasing
the Shares solely for its own account and not with a view to or for sale in
connection with a distribution thereof.  The Purchaser does not have a present
intention to sell any of the Shares, nor a present arrangement (whether or not
legally binding) or intention to effect any distribution of any of the Shares to
or through any person or entity; provided, however, that by making the
representations herein, the Purchaser does not agree to hold the Shares for any
minimum or other specific term and reserves the right to dispose of the Shares
at any time in accordance with Federal and state securities laws applicable to
such disposition.  The Purchaser acknowledges and agrees that certificates
representing the Shares shall bear a legend to the following effect:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.
 
Section 4.4           Purchaser Status.  At the time Purchaser was offered the
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.  The Purchaser has such
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Shares. The Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and the Purchaser is not a broker-dealer. The Purchaser acknowledges that an
investment in the Shares is speculative and involves a high degree of risk.
 
Section 4.5           Access to Information. The Purchaser acknowledges that it
has reviewed the SEC Reports, the Schedules to this Agreement and other
information furnished by the Company, and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
the opportunity to access to information about the Company and Subsidiaries and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to Purchaser’s
investment in the Shares.
 
Section 4.6           Rule 144.  The Purchaser understands that the Shares must
be held indefinitely unless such Shares are registered under the Securities Act
or an exemption from registration is available. The Purchaser acknowledges that
the Purchaser is familiar with Rule 144, and that the Purchaser has been advised
that Rule 144 permits resales only under certain circumstances. The Purchaser
understands that to the extent that Rule 144 is not available, such Purchaser
will be unable to sell any Shares without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.
 
Section 4.7           Certain Trading Activities.  The Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with the Purchaser, engaged in any transactions in the
securities of the Company (including, without limitations, any Short Sales
involving the Company’s securities) since the earlier to occur of (a) the time
that such Purchaser was first contacted by or on behalf of the Company regarding
an investment in the Company, or (b) the 30th day prior to the date of this
Agreement.

 
7

--------------------------------------------------------------------------------

 

Section 4.8           No General Solicitation. The Purchaser acknowledges that
the Shares were not offered to the Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (a) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (b) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.
 
Section 4.9           Independent Investment Decision.  The Purchaser has
independently evaluated the merits of its decision to purchase Shares pursuant
to the Agreement.  The Purchaser has not relied on the business or legal advice
of the Company or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Agreement other than as contained therein.
 
Section 4.10         Exemption From Registration. The Purchaser understands that
the Shares are being offered and sold in reliance on a transactional exemption
from the registration requirements of federal and state securities laws and the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Purchaser to acquire the Shares. The Purchaser understands
that no Governmental Authority has passed upon or made any recommendation or
endorsement of the Shares.
 
Section 4.11         Certain Fees. The Purchaser has not employed any broker or
finder or incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the transactions contemplated by this Agreement.
 
Section 4.12         No Agreements. The Purchaser has not agreed to act with any
other Person for the purpose of acquiring, holding, voting or disposing of the
Shares purchased hereunder for purposes of Section 13(d) of the Exchange Act,
and the Purchaser is acting independently with respect to its investment in the
Shares.
 
Article V – Survival of Representations, Warranties and Agreements


Section 5.1           Survival.  All covenants, agreements, representations and
warranties made by the Company and the Purchasers herein shall survive the
execution of this Agreement, the delivery to the Purchasers of the Shares being
purchased, and the payment therefore for a period of three (3) years from the
Closing Date.  Notwithstanding the previous sentence, the obligations of the
Company pursuant to Article VI and VII of this Agreement shall survive until the
end of the Registration Period, as such term is defined in Section 6.1(b) of
this Agreement, and the obligations pursuant to Article IX shall survive
indefinitely.


Article VI – Registration of the Shares


Section 6.1           Registrable Securities.  As used herein the terms
“Registrable Securities” and “Registrable Security” means the Shares, and any
shares of Common Stock issued or issuable, from time to time, upon any
reclassification, share combination, share subdivision, stock split, stock
dividend, merger, consolidation, or similar transaction or event as a
distribution on, in exchange for, or with respect to any of the Shares,
including the Penalty Shares, if any; provided, however, that with respect to
any Registrable Security, such security shall cease to be a Registrable Security
after June 11, 2013, or when, as of the date of determination, (i) such
Registrable Security has been sold by Purchasers, or (ii) it is freely tradeable
without limitation on the number of Shares transferable by the holder thereof
pursuant to an exemption from registration provided by Rule 144 promulgated
under the Securities Act.  Notwithstanding anything contained herein to the
contrary, the rights of the Purchasers under this Section 6.1 may be assigned by
the Purchasers to any of their respective Purchaser Affiliates to which either
Purchaser has transferred or sold any of its Shares, provided such Purchaser
Affiliates agree to be bound to the terms and obligations of this Agreement.

 
8

--------------------------------------------------------------------------------

 

Section 6.2           Resale Registration Statement.  After Closing, the Company
shall prepare and file with the Commission a registration statement as soon as
practicable covering the Purchasers’ Registrable Securities (the “Resale
Registration Statement”).  Subject to receipt of necessary information from the
Purchasers, the Company shall use its best efforts to prepare and file with the
Commission the Resale Registration Statement within forty- five (45) days after
the Closing Date on Form S-3 or such other form as may be available and
required.  The Company shall use its best efforts to have the Resale
Registration Statement declared effective under the Securities Act by the
Commission within one-hundred and twenty (120) days after the Closing Date. Upon
the effectiveness of the Resale Registration Statement, the Company will use
best efforts to keep the Resale Registration Statement open until the earlier to
occur of: (i) the date as of which all such Registrable Securities are sold by
the Purchasers and any Affiliates who were transferred rights under this
Agreement, or (ii) the date as of which such Registrable Securities are freely
tradeable pursuant to Rule 144 of the Securities Act and in connection therewith
all legends on any such Registrable Securities have been removed (the
“Registration Period”). The Company shall bear all of the expense of the Resale
Registration Statement.


Section 6.3          Other Obligations.
 
(a)          The Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements to the Resale
Registration Statement and the prospectus used in connection with the Resale
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep the Resale
Registration Statement effective at all times during the Registration Period,
and, during such period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by the Resale Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in the Resale
Registration Statement.
 
(b)          The Company shall furnish to the Purchasers without charge, (i) at
least one copy of such Resale Registration Statement as declared effective by
the Commission and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, all exhibits and
each preliminary prospectus, (ii) one copy of the final prospectus included in
such Resale Registration Statement and all amendments and supplements thereto
(or such other number of copies as such Purchasers may reasonably request) and
(iii) such other documents as such Purchasers may reasonably request from time
to time in order to facilitate the disposition of the Registrable Securities
owned by such Purchasers.
 
(c)          The Company shall use best efforts to (i) register and qualify the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Purchasers reasonably request, (ii) prepare and file in those jurisdictions,
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (w) make any
change to its Certificate of Incorporation or By-laws, (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 6.3(c), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify the Purchasers of the receipt by
the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.
 
(d)         As promptly as practicable after becoming aware of such event or
development, the Company shall notify the Purchasers in writing of the happening
of any event as a result of which the prospectus included in the Resale
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (provided that in no event shall such
notice contain any material, nonpublic information), and promptly prepare a
supplement or amendment to such Resale Registration Statement to correct such
untrue statement or omission, and deliver one copy of such supplement or
amendment to the Purchasers. The Company shall also promptly notify the
Purchasers in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when the Resale Registration
Statement or any post-effective amendment has become effective (notification of
such effectiveness shall be delivered to the Purchasers by facsimile on the same
day of such effectiveness), (ii) of any request by the SEC for amendments or
supplements to the Resale Registration Statement or related prospectus or
related information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to the Resale Registration Statement would be
appropriate.

 
9

--------------------------------------------------------------------------------

 
 
(e)          The Company shall use its best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of the Resale Registration
Statement, or the suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction within the United States of America and,
if such an order or suspension is issued, to obtain the withdrawal of such order
or suspension at the earliest possible moment and to notify the Purchasers of
the issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.
 
Section 6.4           Failure to Register. The Company and the Purchasers agree
that in the event that the Resale Registration Statement has not been declared
effective within 120 days after the Closing Date (a “Registration Default”), for
each 30-day period, or portion thereof, during which the Registration Default
remains uncured (each, a “Penalty Period”), the Company shall issue or pay, as
applicable, to each Purchaser for each Penalty Period 5% of the aggregate
purchase price paid by such Purchaser for the Shares (provided, that for
purposes of this calculation, such aggregate purchase price amount shall be
proportionately reduced to the extent that such Purchaser has sold or
transferred (other than to an Affiliate) all or a portion of the Shares prior to
the beginning of the Penalty Period, including, but not limited to, in a
transaction covered by Rule 144 of the Securities Act), payable in validly
issued, fully paid and nonassessable shares of Common Stock (valued at the
average closing price of the Common Stock for the three trading days ending on
the last trading day of such Penalty Period) (the “Penalty Shares”) or cash, or
a combination thereof, at the option of the Company; provided, however, that the
maximum aggregate payment of cash, or issuance of Penalty Shares to Purchaser,
or a combination thereof, as the case may be, in respect of a Registration
Default shall not exceed 50% of the aggregate purchase price paid by such
Purchaser for the Shares and provided further, that if the issuance of Penalty
Shares by the Company would result in the Company being required by Nasdaq rules
or other applicable rules to obtain the approval of the Company’s stockholders,
then the Company shall pay cash rather than issue Penalty Shares to the extent
needed to avoid such stockholder approval. The Company shall deliver the Penalty
Shares or cash payment to each Purchaser by the seventh business day after the
end of each Penalty Period. Notwithstanding anything to the contrary herein, the
issuance of Penalty Shares or cash as provided in this Section 6.4 shall be each
Purchaser’s exclusive remedy in the event of any Registration Default; provided,
however, that if the foregoing remedy is deemed unenforceable by a court of
competent jurisdiction then the Purchasers shall have all other remedies
available at law or equity.
 
Section 6.5           Failure to Maintain Registration Statement.  If, on any
day after the effective date of the Resale Registration Statement and up until
the conclusion of the Registration Period, sales of all of the Registrable
Securities required to be included on such Resale Registration Statement that
have not already been sold by Purchasers pursuant to the Resale Registration
Statement cannot be made pursuant to such Resale Registration Statement (as a
result of the failure to keep such Resale Registration Statement effective or
the Company’s failure to register a sufficient number of shares of Common
Stock), and Rule 144 of the Act is not available to Purchaser as a result of
Purchaser’s failure to maintain current public information as set forth in Rule
144 of the Act  (each, a “Maintenance Failure”), and such Maintenance Failure
has not been cured within 60 days of the date of such Maintenance Failure, then,
as partial relief for the damages to any holder by reason of any such delay in
or reduction of its ability to sell the Shares (which remedy shall not be
exclusive of any other remedies available at law or in equity), for each 30-day
period, or portion thereof, during which such uncured Maintenance Failure
continues to remain uncured (each, a “Maintenance Penalty Period”), the Company
shall pay to each Purchaser of Registrable Securities who has not already sold
all of the Shares elating to such Resale Registration Statement an amount equal
to 5% of the aggregate purchase price paid by such Purchaser for the Shares
(provided, that for purposes of this calculation, such aggregate purchase price
amount shall be proportionately reduced to the extent that Purchaser has sold or
transferred (other than to an Affiliate) all or a portion of the Shares prior to
the beginning of the Maintenance Penalty Period, including, but not limited to,
in a transaction covered by Rule 144 of the Securities Act), payable in validly
issued, fully paid and nonassessable shares of Common Stock (valued at the
average closing price of the Common Stock for the three trading days ending on
the last trading day prior to the start of the Maintenance Failure period or
each such thirtieth day period thereafter) (the “Maintenance Failure Penalty
Shares”) or cash, or a combination thereof, at the option of the Company;
provided, however that the maximum aggregate payment of cash, or issuance of
Maintenance Failure Penalty Shares to Purchaser, or a combination thereof, as
the case may be, in respect of any uncured Maintenance Failure shall not exceed,
when aggregated with any penalties paid pursuant to Section 6.4, 75% of the
aggregate purchase price paid by such Purchaser for the Shares and provided
further, that if the issuance of Maintenance Failure Penalty Shares by the
Company would result in the Company being required by Nasdaq rules or other
applicable rules to obtain the approval of the Company’s stockholders, then the
Company shall pay cash rather than issue Penalty Shares to the extent needed to
avoid such stockholder approval.  The Company shall deliver the Maintenance
Failure Penalty Shares or cash payment to each Purchaser by seventh business day
after the end of each Maintenance Penalty Period.  The payments to which a
holder shall be entitled pursuant to Sections 6.4 and 6.5 are referred to as
“Registration Delay Payments.”   In the event the Company fails to make
Registration Delay Payments in a timely manner, such Registration Delay Payments
shall bear interest at the rate of one and one-half percent (1.5%) per month
(prorated for partial months) until paid in full.

 
10

--------------------------------------------------------------------------------

 

Article VII – Covenants


Section 7.1           Registration and Listing. The Company shall cause its
Common Stock to continue to be registered under Sections 12(b) or 12(g) of the
Exchange Act, to comply in all respects with its reporting and filing
obligations under the Exchange Act, to comply with all requirements related to
any registration statement filed pursuant to this Agreement, and to not take any
action or file any document (whether or not permitted by the Securities Act or
the rules promulgated thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under the Exchange
Act or Securities Act, except as permitted herein. Subject to the terms of the
Agreement, the Company further covenants that it will take such further action
as the Purchasers may reasonably request, all to the extent required from time
to time to enable the Purchasers to sell the Shares without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including without limitation: (i)
instructing its counsel to issue (at the Company’s cost) any requisite legal
opinions as promptly as possible, but in any event within two business days and
(ii) instructing its transfer agent to promptly as possible remove all
restrictive legends as promptly as possible, but in any event within one
business day of receiving all reasonably requested documentation.
 
Section 7.2           Compliance with Laws. The Company shall comply, and cause
each Subsidiary to comply, with all applicable laws, rules, regulations and
orders, noncompliance with which would be reasonably likely to have a Material
Adverse Effect.
 
Section 7.3           Reporting Status. So long as the Purchasers (or their
Affiliates) beneficially own any of the Shares, the Company shall timely file
all reports required to be filed with the Commission pursuant to the Exchange
Act, and the Company shall not terminate its status as an issuer required to
file reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination.
 
Section 7.4           Legend Removal; Rule 144.  In the event that the
Registrable Securities are sold by the Purchasers or their Affiliates in a
manner that complies with an exemption from registration and enables such stock
to be subsequently freely tradable, the Company will promptly instruct its
counsel (at its expense) to issue to the transfer agent an opinion permitting
removal of the legend.
 
Article VIII – Conditions to Closing


Section 8.1          Conditions Precedent to the Obligation of the Company to
Close and to Sell the Shares.  The obligation hereunder of the Company to close
and issue and sell the Shares to the Purchasers at the Closing is subject to the
satisfaction or waiver, at or before the Closing of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.
 
(a)          Accuracy of the Purchasers’ Representations and Warranties.  The
representations and warranties of the Purchasers shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.

 
11

--------------------------------------------------------------------------------

 
 
(b)          Performance by the Purchasers.  The Purchasers shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchasers at or prior to the Closing Date.
 
(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or Governmental Authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)          Delivery of Purchase Price. The Purchase Price for the Shares to be
purchased at the Closing shall have been delivered to the Company on the Closing
Date.
 
(e)          Delivery of this Agreement. This Agreement shall have been duly
executed and delivered by the Purchasers to the Company.
 
Section 8.2           Conditions Precedent to the Obligation of the Purchasers
to Close and to Purchase the Shares. The obligation hereunder of the Purchasers
to purchase the Shares and consummate the transactions contemplated by this
Agreement at the Closing is subject to the satisfaction or waiver, at or before
the Closing, of each of the conditions set forth below. These conditions are for
the Purchasers’ sole benefit and may be waived by the Purchasers at any time in
their sole discretion.
 
(a)          Accuracy of the Company’s Representations and Warranties. Each of
the representations and warranties of the Company in this Agreement shall be
true and correct in all material respects as of the Closing Date, except for
representations and warranties that speak as of a particular date, which shall
be true and correct in all material respects as of such date.
 
(b)          Performance by the Company. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.
 
(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or Governmental Authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)          No Proceedings or Litigation.  No action, suit or proceeding before
any arbitrator or any Governmental Authority shall have been commenced, and no
investigation by any Governmental Authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(e)          Delivery of this Agreement. The Company shall have duly executed
and delivered to the Purchasers this Agreement.
 
(f)           Material Adverse Effect. No Material Adverse Effect shall have
occurred.
 
Article IX — Indemnification


Section 9.1          General Indemnity.
 
(a)          The Company agrees to indemnify and hold harmless the Purchasers
and Purchasers’ Affiliates from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the them as a
result of (i) any inaccuracy in or breach of the representations, warranties or
covenants made by the Company herein, or (ii) any untrue statement of a material
fact contained in the Resale Registration Statement; provided, however, that the
Company shall not be liable under this Section 9.1 to an indemnified party: (a)
to the extent that it is finally judicially determined that such losses,
liabilities, deficiencies, costs, damages and expenses resulted primarily from
the willful misconduct or gross negligence of such indemnified party or (b) to
the extent that it is finally judicially determined that such losses,
liabilities, deficiencies, costs, damages and expenses resulted primarily from
the breach by any indemnified party of any representation, warranty, covenant or
other agreement of such indemnified party contained in this Agreement.

 
12

--------------------------------------------------------------------------------

 

(b)          The Purchasers agrees to indemnify and hold harmless the Company
and its Affiliates from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the them as a
result of (i) any inaccuracy in or breach of the representations, warranties or
covenants made by the Purchasers herein, or (ii) any untrue statement of a
material fact contained in the Resale Registration Statement if such untrue
statement was made in reliance upon and in conformity with written information
furnished by the Purchasers specifically for  use in preparation of the Resale
Registration Statement; provided, however, that the Purchasers shall not be
liable under this Section 9.1 to an indemnified party: (a) to the extent that it
is finally judicially determined that such losses, liabilities, deficiencies,
costs, damages and expenses resulted primarily from the willful misconduct or
gross negligence of such indemnified party or (b) to the extent that it is
finally judicially determined that such losses, liabilities, deficiencies,
costs, damages and expenses resulted primarily from the breach by any
indemnified party of any representation, warranty, covenant or other agreement
of such indemnified party contained in this Agreement.
 
Section 8.2           Indemnification Procedure.  Any party entitled to
indemnification under this Article IX (an “indemnified party”) will give written
notice to the indemnifying party of any matter giving rise to a claim for
indemnification; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article IX except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action, proceeding or claim is brought against an
indemnified party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the indemnifying party a conflict of interest between it
and the indemnified party exists with respect to such action, proceeding or
claim (in which case the indemnifying party shall be responsible for the
reasonable fees and expenses of one separate counsel for the indemnified
parties), to assume the defense thereof with counsel reasonably satisfactory to
the indemnified party. In the event that the indemnifying party advises an
indemnified party that it will contest such a claim for indemnification
hereunder, or fails, within thirty (30) days of receipt of any indemnification
notice to notify, in writing, such person of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
indemnified party may, at its option, defend, settle or otherwise compromise or
pay such action or claim.  In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the indemnified party’s costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder.  The indemnified party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the indemnified party which relates to such action or claim.  The indemnifying
party shall keep the indemnified party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  If
the indemnifying party elects to defend any such action or claim, then the
indemnified party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense.  The indemnifying party shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent.  Notwithstanding anything in this Article IX to the
contrary, the indemnifying party shall not, without the indemnified party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
indemnified party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the indemnified party of a
release from all liability in respect of such claim.  The indemnification
obligations to defend the indemnified party required by this Article IX shall be
made by periodic payments of the amount thereof during the course of
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred, so long as the indemnified party shall refund
such moneys if it is ultimately determined by a court of competent jurisdiction
that such party was not entitled to indemnification.

 
13

--------------------------------------------------------------------------------

 

Article X — Miscellaneous


Section 10.1         Fees and Expenses.  Except as otherwise set forth in this
Agreement, each party shall pay the fees and expenses of its advisors, counsel,
accountants and other experts, if any, and all other expenses, incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement; provided, however, that the Company agrees to
reimburse the Purchasers for their actual legal fees and expenses up to a
maximum of $10,000 (the “Permitted Expenses”) (and in no event shall the Company
be liable for any fees and expenses, including Permitted Expenses, in excess of
such $10,000 maximum).
 
Section 10.2         Entire Agreement; Amendment. This Agreement contains the
entire understanding and agreement of the parties with respect to the matters
covered hereby and, except as specifically set forth herein, neither the Company
nor either Purchaser make any representation, warranty, covenant or undertaking
with respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged
herein.  No provision of this Agreement may be waived or amended other than by a
written instrument signed by the Company or the Purchasers.
 
Section 10.3         Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:
 
If to the Company:
 
Vertro, Inc.
143 Varick Street
New York, New York 10013
Facsimile No.: (212) 809-0926
Attention:  John B. Pisaris
     
with copies (which copies
shall not constitute notice
to the Company) to:
 
Porter, Wright, Morris & Arthur, LLP
41 South High Street, Suite 2800
Columbus, Ohio  43215
Facsimile No.: (614) 227-2100
Attention: William J. Kelly, Jr., Esq.
     
If to the Purchasers:
 
Red Oak Partners, LLC
654 Broadway, Suite 5
New York, New York 10012
Facsimile No.:  (646) 390-6784
Attention:  David Sandberg
 
Pinnacle Fund, LLLP
c/o Pinnacle Partners, LLC
32065 Castle Court, Suite 100
Evergreen, CO 80439
     
with copies (which copies
shall not constitute notice
to the Purchaser) to:
 
Becker Law Group
1178 Broadway, Suite 331
New York, New York 10001
Facsimile No.: (646) 390-8000
Attention: David Becker, Esq.



Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.


Section 10.4         Waivers.  No waiver by either party of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.

 
14

--------------------------------------------------------------------------------

 

Section 10.5         Headings. The article, section and subsection headings in
this Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 10.6         Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
parties hereto.
 
Section 10.7         No Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.
 
Section 10.8         Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction.
 
Section 10.9         Counterparts.  Electronic transmissions or retransmissions
of images of any executed original document shall be deemed to be the same as
the delivery of an executed original.  At the request of any party hereto, the
other parties hereto shall confirm such electronic transmissions by executing
duplicate original documents and delivering the same to the requesting party or
parties.  This Agreement may be executed in any number of counterparts and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement, it being understood that all parties need
not sign the same counterpart.
 
Section 10.10       Severability. The provisions of this Agreement are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
Section 10.11       Further Assurances. From and after the date of this
Agreement, upon the request of the Purchasers or the Company, the Company and
the Purchasers shall execute and deliver such instruments, documents and other
writings and perform such further acts as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.
 
Section 10.12       No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises under any
provision of this Agreement, this Agreement shall be construed as if drafted
jointly by the parties thereto, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.


[Signature Page Follows]

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized officers as of the
date first above written.



 
VERTRO, INC.
     
By:
/s/ Peter A. Corrao
   
Name: Peter A. Corrao
   
Title: President & Chief Executive Officer
       
PURCHASERS:
     
RED OAK FUND, LP
     
By: its general partner, Red Oak Partners, LLC
     
By:
/s/ David Sandberg
   
Name:  David Sandberg
   
Title:    Managing Member
     
PINNACLE FUND, LLLP
     
By: its general partner, Red Oak Partners, LLC
     
By:
/s/ David Sandberg
   
Name:  David Sandberg
   
Title:    Managing Member

 
[Signature Page to Stock Purchase Agreement]
 

--------------------------------------------------------------------------------

 

SCHEDULE I
PURCHASERS


Name
 
Number of Shares
   
Purchase Price
   
Less Permitted Expense
   
Payment to Company
                           
Red Oak Fund, LP
    394,737     $ 150,000.10     $ 10,000     $ 140,000.10                      
             
Pinnacle Fund, LLLP
    263,158     $ 100,000.00       0     $ 100,000.00  


 
S-1

--------------------------------------------------------------------------------

 

Schedule 3.2


There are 3,926,305 shares subject to issuance pursuant to either (i)
outstanding awards, or (ii) awards available for grant under the Company’s 1999
Stock Inventive Plan, 2004 Stock Inventive Plan or 2006 Stock Award and
Incentive Plan.


The Company may issue shares, subject to the terms and conditions of that
Reserve Equity Financing Agreement, dated May 10, 2010, by and between the
Company and AGS Capital Group, LLC, as described in the Company’s Current Report
on Form 8-K, dated May 10, 2010, and filed with the Commission on May 11, 2010.

 
S-2

--------------------------------------------------------------------------------

 

Schedule 3.14

 
America’s Growth Capital, LLC has been the Company’s placement agent and fees
are payable to such entity under the Company’s Agreement with such entity.

 
S-3

--------------------------------------------------------------------------------

 